UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

 

sAvANNAH DIvIsIoN @ §§
UNITED sTATEs oF AMERICA, ) § §§ Yi_:
) §§ :g ‘_`:Z,':
V- ) CR417-208» j__; 522
) 31 _".

::

KARTEU oMAR JENKINS, § §

)

Defendants.

Defendant Karteu Jenkins has objected to the Court’s
recommendation that his motion to suppress recordings of conversations
he had With his co-defendant Eugene Allen over a contraband prison cell
phone be denied. Doc. 528. He contends that the Court erred When it
failed to consider the implication of the fact that he Was not incarcerated
vvhen the communications occurred Id. at 2. The Court did not consider
those implications in detail for the simple reason that Jenkins never
adequately raised the issue.

As the Report and Recommendation explained, the procedural
history of the defendants’ motions Was convoluted. See doc. 521 at 1, n.2.
The Court also noted that Jenkins did not advance any particularly

developed arguments of his oWn. See id. As Jenkin’s original motion

notes, the Supreme Court has “limited [Title III’s ‘aggrieved person’]
provisions as limiting standing to challenge Wiretaps to persons Whose
Fourth Amendment rights Were violated by the interception.” Doc. 339
at 2 (citing Alderman v. United States, 394 U.S. 165, 175-76, n. 9 (1969)).
His briefs present no argument that his Fourth Amendment standing to
challenge the interception of the communications rested on different
grounds than Allen’s. Doc. 349 (Motion to Adopt Motions of Charmaine
Sims); doc. 433 at 1 (Government’s response, noting that Sims’ motion
“Was never litigated because she pled guilty”); doc. 454 (seeking to adopt
Defendant Allen’s motion and requesting that Jenkins “be allowed to
raise the same arguments at a future hearing on” the suppression motion
(emphasis added)); see also doc. 346 (Government’s response describing
the arguments presented in Jenkin’s original motion as “boilerplate”).
At the Court’s August 29, 2018 hearing, Jenkins offered no argument of
his oWn. He also filed no response to the Court’s invitation for the
parties to brief the issue. See doc. 441 (Minute Entry reflecting direction
that the “parties” file briefs Within 14 days). The only indication of his
contention is an “affldavit” stating that he “Was not incarcerated at the

time that the Wiretaps Were put in place and executed,” and asserting, in

2

a purely conclusory fashion, that he “had an expectation of privacy for
[his] telephone conversations.” Doc. 439.1

Despite his lack of any substantive argument on the point, the
Court agrees that Jenkins’ “rights are not an ‘extension’ of Defendant
Allen’s . . . .” Doc. 528 at 2. The Court will not, however, infer how
Jenkins’ different situation makes a difference to his status as an
“aggrieved person,” under Title III. See doc. 346 (Government’s
argument that Jenkins’ original motion was not sufficiently definite or
detailed to permit substantive response). Given his concession that the
statutory definition is construed in the context of Fourth Amendment
jurisprudence, doc. 339 at 2, he must show, not only that he had a
subjective expectation of privacy in his communications, but that that
expectation was one society is prepared to accept. See, e.g., United States
v. Ford, 34 F.3d 992, 995 (11th Cir. 1994) (to establish Fourth

Amendment standing, even a defendant who has “a subjective

 

1 It is not clear that this document is an effective affidavit In the first place, the
document recites that it was made “before the undersigned notary public,” but it is
not notarized. See doc. 439. Further, it does not state that the assertions are made
“under penalty of perjury,” but only “under oath or affirmation.” Id.; see 28 U.S.C. §
1746 (providing mandatory language for unsworn declarations). Finally, even
supposing the affidavit was sufficient, its assertions alone are not competent evidence
for the disposition of a suppression motion; their only function is to demonstrate the
defendant’s entitlement to a hearing. See, e.g., United States v. Terry, 2007 WL
496630 at * 4 (S.D. Ga. Feb. 12, 2007), aff’d, 258 F. App’x 304 (11th Cir. 2007).
3

expectation of privacy . . . must demonstrate that his is a subjective
expectation that society is prepared to recognize as being reasonable.”).
Even construed charitably, Jenkins has established no more than his
subjective expectation2

In particular, Jenkins has cited no case that supports the
proposition that he has the requisite privacy interest in all of the calls he
makes on his personal telephone See, e.g., Unitecl States v. Wilk, 2005
WL 7863526 at * 11 (S.D. Fla. Mar. 14, 2005) (explaining that the limits
on prisoners’ Fourth Amendment rights may affect the corresponding
rights of non-prisoners). The Court is prepared to consider Jenkins’
argument that he has a socially-recognized privacy interest in

communications he participated in over a contraband prison cell phone,

 

2 Jenkins’ objection cites his original motion in support of his contention that he
asserted his status as an aggrieved person. See doc. 528 at 2. The cited material
asserts, unedited:

Mr. Jenkins is an aggrieved person as defined by to 18 U.S.C. § 2510(11) in
that he was a person who was a party to intercepted communications
Specifically, the order for interceptions was granted regarding telephone
numbers that were either directly or indirectly related to Eugene Allen. Calls
were intercepted pursuant to this order to which Mr. Jenkins was a party.

Doc. 339 at 9. The Court agrees that Jenkins appears to satisfy the statutory
definition of “aggrieved person.” However, as his own brief points out pages earlier,
that definition is limited “to persons whose Fourth Amendment rights Were violated
by the interception.” Id. at 2. In the absence of any indication of how his Fourth
Amendment rights were violated, Jenkins’ contention that he satisfies the statutory
definition of “aggrieved person” is insufficient Hence, the Court’s request for

further briefing on the issue.
4

but it could not and cannot conjure those arguments for him. Neither
will it anticipate that the Government will respond to them as it
responded to Allen’s. See doc. 465 (Government’s response to Allen’s
motion, responding to Jenkins’ motion only by reference to its previously
filed response).

Accordingly, the Court will construe Jenkins’ objection as a Motion
for Reconsideration, which it GRANTS. It, therefore, VACATES, in
part, the Report and Recommendation to the extent that it disposed of
Jenkins’ motion to suppress Doc. 521. By no later than 5:00 p.m.,
Eastern Standard Time on Friday, January 18, 2019, Jenkins is directed
to file a supplemental brief detailing his argument that he has standing
to challenge the interception of the communications, despite the illicit
means of communication The Government must file its response no
later than 5:00 p.m. on Friday January 25, 2019. Those responses should
state the parties’ positions on Whether a hearing on the standing
question is necessary

j)_/
so oRDERED, this l day Of Janu

 
     
 

STA ES . -\.GISTRATE J'UDGE
E.RN DIS'I'RICT OF GEORGL-\

